Citation Nr: 0301322
Decision Date: 12/10/02	Archive Date: 02/07/03

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-07 831	)	DATE 
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for bipolar disorder for the period from January 4, 1990 to February 27, 1995.  

2.  Entitlement to an effective date earlier than February 27, 1995 for an award of total disability based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Attorney at Law


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from January 1961 to September 1969.  This matter has an unusual procedural history.  By May 1990 decision, the Department of Veterans Affairs (VA) Portland Regional Office (RO) denied the veterans claim of service connection for a psychiatric disorder.  The veteran duly appealed the RO determination and in August 1994, the Board of Veterans Appeals (Board) remanded the matter for additional evidentiary development.  

While the matter was in remand status, by September 1995 rating decision, the RO granted service connection for bipolar disorder and assigned an initial 50 percent rating, effective January 4, 1990, the date of receipt of the veterans original claim.  The grant of service connection for a bipolar disorder constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  However, the veteran duly appealed the initial 50 percent rating assigned by the RO, claiming that I feel my condition is worse than that.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Before the matter was certified to the Board for appellate consideration, by February 1996 rating decision, the RO increased the initial rating for the veterans bipolar disorder to 70 percent, effective January 4, 1990.  Although an increased rating was granted, the issue of entitlement to an initial rating in excess of 70 percent for bipolar disorder remained in appellate status, as the maximum schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

On receiving notification that he had been awarded a 70 percent rating, in March 1996, the veteran filed a formal application for TDIU.  By July 1999 rating decision, the RO granted his claim and awarded TDIU, effective March 21, 1996, the date of receipt of the veterans formal application.  The 70 percent schedular rating was continued, thus remaining on appeal despite the TDIU award.  AB and Fenderson, supra.  

The veteran appealed the RO decision to the Board, contending that an earlier effective date for the TDIU award was warranted from January 4, 1990, the date of receipt of his original claim of service connection for a psychiatric disorder.  In April 2001, the Board assigned an earlier effective date of February 27, 1995, for a 100 percent schedular rating predicated upon individual unemployability.  No other issues were addressed by the Board.  By June 2001 rating decision, the RO assigned a 100 percent schedular rating for bipolar disorder, effective February 27, 1995.  

The veteran appealed the Boards decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending at the Court, in July 2002, the veterans attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Remand and to Stay Further Proceedings.  By July 2002 Order, the Court granted the parties motion, vacated the Boards April 2001 decision, and remanded the matter for readjudication consistent with the July 2002 Joint Motion.  

Based on the aforementioned procedural history, as well as the Courts holdings in AB and Fenderson, supra, the issues now properly before the Board are as set forth on the cover page of this decision.  As noted in more detail below, however, in light of the Boards decision to award an initial 100 percent schedular rating for bipolar disorder from January 4, 1990, the issue of entitlement to an earlier effective date for the TDIU award is now moot.  See VA O.G.C. Prec. Op. No. 6-99, 64 Fed. Reg. 52,375 (1999).  


FINDINGS OF FACT

1.  Since the effective date of the award of service connection, the veterans bipolar disorder has been manifested by symptoms productive of total occupational impairment.

2.  The veterans claim for an effective date earlier than February 27, 1995 for a TDIU award is moot.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent evaluation for bipolar disorder are met from January 4, 1990.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.125 to 4.132, Diagnostic Code 9432 (1996).

2.  With respect to the veterans claim for an effective date earlier than February 27, 1995 for TDIU, there is no remaining case or controversy over which the Board has jurisdiction and that matter is dismissed.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a change in the law during the pendency of this appeal with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  In this case, the Board finds that VA has satisfied its duties to the veteran, under both former law and the new VCAA.  Moreover, in light of the favorable decision below, the Board finds that any omissions in VAs duties to the veteran are rendered harmless.  Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

A review of the record shows that on January 4, 1990, the veterans claim of service connection for a psychiatric disorder, claimed as post-traumatic stress disorder (PTSD) and a personality disorder, was received at the RO.  

In connection with his claim, he was afforded a VA psychosocial evaluation in March 1990, at which he reported that his longest job had been for 2½ years, working with the mentally retarded.  He indicated that he had been fired from that job after a conflict with his employer and had not worked in the last 13 months.  The examiner noted that [i]t is because of his close relationship with the mentally retarded and his stress from this firing that he puts in for this claim.  Prior to his work with the mentally handicapped, the veteran indicated that he had worked as a fry cook at three different restaurants.  After examining the veteran, the examiner diagnosed major affective disorder, bipolar type, depressed.  The examiner described the veteran as extremely emotionally labile and quite depressed.  

In May 1990, the RO denied service connection for a psychiatric disorder, including PTSD and major affective disorder; the veteran appealed that decision to the Board.  

In support of his appeal, the veteran submitted private clinical records, dated from January to April 1989.  In pertinent part, these records show that in January 1989, he was evaluated by a psychologist who felt that he was capable of employment at that time.  In February 1989, the veteran underwent psychological evaluation, apparently in connection with litigation against his former employer.  The report noted that he had been fired from his job, where he had worked part-time since January 1989 and full-time, since August 1987.  It was noted that he was then-currently unemployed.  It was also noted that his scores on a Minnesota Multiphasic Personality Inventory (MMPI) test showed that he was experiencing significant psychological difficulties.  The diagnoses included bipolar disorder and mixed personality disorder.  In a February 1989 letter, a private physician indicated that the veteran did not want his old job back, as he felt he was unable to perform it.  He also noted that the veteran had no plans for his vocational future.  The diagnoses included bipolar disorder, mixed, and passive aggressive personality disorder; the examiner described the veterans symptoms as serious and assigned a Global Assessment of Functioning Score (GAF) score of 50.  The physician indicated that the veterans psychopathology had contributed to his maladaption in the employment setting.  He indicated that the vocational stressing reported by the veteran was a consequence of his psychiatric disorder, not the cause of it.  

Also submitted by the veteran was a September 1989 letter from a private physician to the veterans then-attorney to the effect that it was his opinion that the veterans employment had exacerbated his bipolar disorder.  

In June 1991, the veteran testified at a hearing at the RO where he indicated that he had been fired from his job in 1989 and was currently working part-time as a legal secretary for his attorney and was also painting houses.  He indicated that the positions provided very minimal income and that his girlfriend essentially took care of him financially.  

In August 1994, the Board remanded the veterans claim of service connection for a psychiatric disorder to the RO for additional development of the evidence.  While the matter was in remand status, in February 1995, the veteran submitted a statement in which he indicated that during the pendency of his claim, he had been unable to hold down a job due to a psychiatric disorder, osteoarthritis, and idiopathic brachial plexitis.  He also requested nonservice-connected pension benefits.  

In support of his claim, he submitted a February 1995 letter from a private therapist who indicated that she had been treating the veteran since 1990 and noted that he consistently displayed symptoms such as inappropriate relationship skills and passive-aggressive behaviors.  She indicated that I would deem him unemployable at this period of time.  

VA clinical records dated from November 1992 to January 1995 show that the veteran received regular psychiatric treatment during this period.  In March 1995, he was hospitalized for further treatment.  The diagnoses on discharge were bipolar disorder in moderate remission.  A GAF of 65 was assigned.  In a Social and Industrial Survey, the veterans social worker indicated that the veteran had no judgment as to what was socially acceptable and was not able to keep a job.  

In a June 1995 VA psychiatric examination report, the examiner noted that the veteran was on a therapeutic dose of medication and, as long as he continued with such medication, he did not post a danger to himself or others.  The diagnosis was bipolar disorder, which the examiner concluded was causally related to the veterans active service.  

By September 1995 rating decision, the RO granted service connection for bipolar disorder and assigned it an initial 50 percent rating, effective January 4, 1990, the date of receipt of the veterans original claim.  In the same decision, the RO denied the claim for pension, finding that the veteran was not permanently and totally disabled for pension purposes.  The veteran appealed the assignment of the initial 50 percent rating, arguing that I feel my condition is worse than that.  

On VA psychiatric examination in February 1996, the veteran reported that he had lost his job in 1989 due to extremely bizarre, acting-out behavior.  The examiner reviewed the veterans clinical records and noted that they described the veteran as very inappropriate in group therapy and unable to function without the supervision of his significant other.  It was noted that the veteran had tried to work, but none of his jobs lasted more than a few months due to his frequent conflicts with others.  The diagnoses included bipolar disorder and a GAF of 40 was assigned.  

By February 1996 rating decision, the RO increased the initial rating for the veterans bipolar disorder to 70 percent, effective January 4, 1990.  

In March 1996, the veterans VA social worker indicated that the veteran remained unemployable due to bipolar manic depressive disorder.  She noted that he could not maintain relationships, behave in public, and had extremely poor judgment.  

In March 1996, the veterans formal application for TDIU was received at the RO.  On his application, he indicated that he had been essentially unemployed since 1989, despite looking for work.  He indicated that he had had various one-day jobs, but nothing permanent since 1989.

The veteran again underwent VA psychiatric examination in November 1998, at which time, he reported that he had been essentially unemployed since 1989, but for menial, temporary jobs.  The examiner indicated that I get the feeling that this is a man who cannot really hold a job of any consequence.  He noted that the veteran generally became very upset with his employers or coworkers, or vice versa.  He noted that [t]hat seems to be a pattern that he has repeated over and over again.  The diagnosis was bipolar disorder and a GAF of 40 was assigned.  In December 1998, the veterans VA social worker indicated that he continued to remain unemployable due to bipolar disorder.  VA clinical records dated to January 1999, show that the veteran continued to receive regular psychiatric treatment.  

In February 1999, the veteran submitted a list of his employment since 1989.  He indicated that he had been fired from his job on January 19, 1989, and reported essentially sporadic employment since that time.  He indicated he had been paid in cash for the work he did, which included gardening, manual labor, and house painting.  

By July 1999 rating decision, the RO awarded TDIU, effective March 21, 1996, the date of receipt of the veterans formal application.  The 70 percent schedular rating was continued.  He appealed that decision, contending that an earlier effective date for the award of the total disability rating was warranted to January 4, 1990, the date of receipt of his original claim of service connection for a psychiatric disorder.  

In support of his appeal, the veteran submitted an earnings statement from the Social Security Administration, reflecting that he had earned $2,235 in 1989, and had earned no income since that time.  

Also submitted by the veteran was a January 2000 statement from his therapist who indicated that she had treated the veteran from July 1991 to about March 1994 for a psychiatric disorder.  She indicated that he was unable to work due to being highly inappropriate in a work setting and resistant to supervision.  She also indicated that the veterans GAF was between 38 and 51 while he was in treatment with her and indicated that he operated at about a 47 normally.  The therapist included treatment records pertaining to the veteran, dated from August 1991 to April 1993.  

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

The determination of whether an increased evaluation is warranted is to be based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history.  

VA compensation for service-connected injury is limited to those claims which show present disability, and where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

More recently, however, the Court determined that the above rule is inapplicable to the assignment of an initial rating for a disability following an initial award of service connection for that disability.  At the time of an initial award, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as staged ratings.  Fenderson, 12 Vet. App. at 125-26.  

The applicable criteria in this case (i.e., those applicable prior to November 7, 1996), provided a general rating formula for psychotic disorders, including bipolar disorder, based on the degree of incapacity or impairment.  38 C.F.R. § 4.132, Codes 9201-9210 (1996).  A 70 percent evaluation required severe impairment of social and industrial adaptability.  A 100 percent evaluation was assigned where there were active psychotic manifestations of such extent, severity, depth, persistence, or bizarreness as to produce total social and industrial inadaptability.  See VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33421 (2000).  

Also, the provisions of 38 C.F.R. § 4.16(c) (in effect prior to November 7, 1996), provided that where the only compensable service-connected disability is a mental disorder assigned a 70 percent rating, and such mental disorder precluded a veteran from securing or following a substantially gainful occupation, the mental disorder shall be assigned a 100 percent rating under the appropriate diagnostic code.  

In this case, on full review of the record, the Board concludes that the evidence supports an initial 100 percent schedular rating for bipolar disorder from January 4, 1990, the effective date of the award of service connection for that disability.  The Board notes that the veteran has not held gainful employment since January 1989, despite receiving regular psychiatric therapy and medication.  The clinical history of his disability shows that the veterans psychiatric symptoms are persistent and preclude regular employment.  This conclusion is supported by the medical evidence of record.  For example, on November 1998 VA psychiatric examination, the examiner concluded that the veteran was unable to hold a job of any consequence due to his psychiatric symptoms and noted that he had repeated this pattern consistently.  In January 2000, the veterans therapist stated that during the years she had treated the veteran (i.e., from July 1991 to March 1994), his GAF score was between 38 to 51, indicating serious to major impairment in social and occupational functioning and an inability to keep a job.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

In view of the foregoing, and affording the veteran the benefit of the doubt, the Board finds the clinical documentation of record is sufficient to establish that the manifestations of the veterans service-connected bipolar disorder were of such severity as to produce total industrial inadaptability as of January 4, 1990.  Thus, the criteria for an initial 100 percent rating for bipolar disorder have been met.  

On the basis of the decision granting an initial 100 percent rating for bipolar disorder from January 4, 1990, the issue of entitlement to an effective date earlier than February 27, 1995, for the award of TDIU is moot.  

Unless specifically provided otherwise, the effective date of an award of compensation based on an original claim, a claim reopened after a final adjudication, or a claim for increase, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2002).  

As set forth above, the veterans original application for compensation benefits was received at the RO on January 4, 1990.  The evidence does not reflect, nor does the veteran contend, that his application was received by VA prior to that date.  

Under 38 C.F.R. § 4.16(a), TDIU may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disability.  As the Board has granted a 100 percent schedular rating for bipolar disorder from the date of his original claim, the veteran is not eligible for TDIU during that period.  Green v. West, 11 Vet. App. 472, 476 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (a claim for TDIU presupposes that the rating for the condition is less than 100 percent) and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a 100 percent schedular rating means that a veteran is totally disabled)).  

Further, in VA O.G.C. Prec. Op. No. 6-99, VAs General Counsel held that a claim for TDIU may not be considered when a schedular 100-percent rating is already in effect.  No additional monetary benefit would be available in the hypothetical case of a veteran having one service-connected disability rated 100-percent disabling under the rating schedule and another, separate disability rated totally disabling due to individual unemployability under 38 C.F.R. § 4.16(a).  Id; see also Bowling v. Principi, 15 Vet. App. 1 (2001); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Thus, the appeal regarding the TDIU issue must be dismissed.

ORDER

An initial 100 percent rating for bipolar disorder from January 4, 1990 is granted, subject to the laws and regulations governing the payment of monetary benefits.  

The claim of entitlement to an effective date earlier than February 27, 1995 for the award of TDIU is dismissed.  



		
	J.F. GOUGH
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.
  
